DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendment filed on July 26, 2022 has been carefully considered.  New independent claim 22 contains all the limitations of independent claim 5.  Therefore, the restriction requirement between the inventions of Group II, claims 5-14, and Group III, claims 15-19, in the restriction requirement mailed on February 15, 2022 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the relationship between “a reaction vessel” (at line 4) and “a reaction vessel” (at line 2) is unclear.
	Regarding claim 8, the recitation of “the knob upper connector” (at line 2) lacks proper positive antecedent basis.
	Regarding claim 10, the recitation of “the upper tapered end” (twice, at lines 3 and 5) lacks proper positive antecedent basis, and it is unclear as to its relationship with “an upper tapered fitting” previously set forth in claim 5 (at lines 5-6).
	Regarding claim 12, the limitation “the first tapered is fitted on the first end of the hollow tubular body” (at line 9) is unclear because claim 5 previously set forth “a lower tapered fitting of a reaction vessel” (at lines 3-4).  The relationship between “the first tapered” and “a lower tapered fitting” is unclear. 
	Also, the limitation “the second tapered is fitted on the cap” (at line 11) is unclear because claim 5 previously set forth “an upper tapered fitting of the reaction vessel” (at lines 5-6).  The relationship between “the second tapered” and “an upper tapered fitting” is unclear.
	The remaining dependent claims are further rejected because they depend from a rejected base claim.
Allowable Subject Matter
The previously indicated allowability of claim 4 (now cancelled and fully incorporated in new independent claim 22) is withdrawn in view of the newly discovered prior art references cited in the rejections under 35 U.S.C. 103, below.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of MWG-Biotech AG (DE 2 992 1606 U1) and Barstow et al. (US 5,203,368).
Regarding claim 2 and 15, Urdea et al. discloses a chemical synthesis device (i.e., a reactor system for the production of proteins such as poly(amino acids) and polynucleotides; see Figure; column 3, lines 25-46), comprising:
a double reaction vessel system comprising:
a first reaction chamber (i.e., a reactor column 12);
a second chamber fluidly connected at its lower end to the upper end of the first reaction chamber (i.e., a chamber in the form of a “surge volume” provided by a coil of tubing 28 of a predetermined length; see column 5, line 61, to column 6, line 2);
a waste connection at an upper end of the second chamber (i.e., via an upper waste discharge line 45);
a first inert gas connection at the upper end of the second chamber (i.e., a connection to an inert gas manifold 40 via a port of the isolation valve 18; see column 6, lines 43-14; column 7, lines 40-47); and 
a second inert gas connection operable to provide an inert gas into the first reaction chamber 12 via the lower end thereof (i.e., a connection to the inert manifold 40 via the reagent manifold 14 and valves 29 and 16; see column 7, lines 40-47).  
Urdea et al. discloses that the first reaction chamber 12 comprises a hollow tubular body with a uniform cross-section along a length thereof (i.e., an elongate tube or column open at each end); a first filter (i.e., a porous barrier 20, such as a glass, TEFLON, or stainless steel frit) disposed at a first end of the hollow tubular body; and a second filter (i.e., a porous barrier 22, also a glass, TEFLON, or stainless steel frit) disposed at a second end of the hollow tubular body; where an interior region (i.e., for containing a solid-phase support material) is defined between the first filter 20 and the second filter 22 (see column 4, lines 22-59; column 5, lines 42-49).
Urdea et al., however, fails to disclose that the first reaction chamber 12 comprises a removable cap attachable on the second end of the hollow tubular body, with the second filter 22 being disposed in the cap.
MWG-Biotech AG discloses a reaction chamber (i.e., a cartridge suitable for performing chemical or biological reactions, e.g., the synthesis of oligonucleotides; see FIG. 3-4; machine translation) comprising: a hollow tubular body having a uniform cross-section along a length thereof (i.e., a hollow body formed from a cylindrical base part 14; see paragraph [0065]); a first filter (i.e., a frit or other filter element 11; see paragraph [0091]) disposed at a first end of the hollow tubular body; a removable cap (i.e., a cover 15) attachable on a second end (i.e., via a latching lug 26) of the hollow tubular body 14; and a second filter (i.e., a frit or other filter element 13) disposed in the cap 15, where an interior region (i.e., for containing a solid carrier material 12) is defined between the first filter 11 and the second filter 13 when the cap 15 is attached on the second end of the hollow tubular body 14.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reaction chamber of MWG-Biotech AG for the first reaction chamber 12 in the chemical synthesis device of Urdea et al. because the removable cap on the second end of the hollow tubular body, within which the second filter is disposed, would readily permit access to the interior region of the reaction chamber for loading or unloading the solid-support phase material.  Furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 
Urdea et al. further discloses that, during operation, the first reaction chamber 12 is disconnected to remove the first reaction chamber 12 and load a suitable solid phase support into the first reaction chamber 12 (see column 8, lines 14-20), and then the first reaction chamber 12 is reconnected in order to flush the first reaction chamber with a wash solution and synthesize a chemical product from the reagents and solvent (see column 8, lines 21-37).  
The combination of Urdea et al. and MWG-Biotech AG, however, fails to disclose or suggest the claimed fittings at an upper end and a lower end of the first reaction chamber, including a first fitting on the first end of the hollow tubular body and a second fitting on the cap; and a reaction vessel installation and removal mechanism comprising a lower connector configured to provide sealed engagement to the first fitting and an upper connector configured to provide sealed engagement to the second fitting.
Barstow et al. discloses a chemical synthesis device (i.e., a peptide synthesizer 40, best shown in FIG. 4-6; see column 7, line 53, to column 8, line 6) comprising: a reaction chamber 41 having fittings at an upper end and a lower end thereof, the fittings including a first fitting (i.e., a bottom end ball seat 61B) on the lower end of the reaction chamber providing fluid communication (i.e., via tubing for fluid) from outside the reaction chamber to an interior region of the reaction chamber, and a second fitting (i.e., an upper end ball seat 61A) on the upper end of the reaction chamber providing fluid communication (i.e., via tubing for fluid) from outside the reaction chamber to the interior region of the reaction chamber; and a reaction vessel installation and removal mechanism comprising a lower connector (i.e., a connector 62B) configured to provide sealed engagement to the first fitting 61B of the reaction chamber, and an upper connector (i.e., a connector 62A) configured to provide sealed engagement to the second fitting 61A of the reaction chamber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed fittings at the upper and lower ends of the first reaction chamber and to further provide the claimed reaction vessel installation and removal mechanism to sealingly engage with the fittings in the modified chemical synthesis device of Urdea et al. because such features would enable a first reaction chamber to be quickly and easily removed and replaced, with reduced down time and reduced chance of spillage, as taught by Barstow et al. (see column 7, lines 55-58; column 8, lines 1-6).
Regarding claim 16, Urdea et al. discloses a solution flow connection at a lower end of the first reaction chamber 12 operable to provide a solvent or a solution into the first reaction chamber (i.e., a lower end of the reactor column 12 is fluidly connected via conduit 26, isolation valve 16, and conduit 17 to a reagent manifold 14 that is connected to a number of reagent and wash solution supply reservoirs 32; see Figure; column 6, lines 25-44).
Regarding claim 19, Urdea et al. discloses one or more three-way valves (i.e., isolation valves 16 and 18 each comprise three-way valves; see Figure; column 6, lines 3-14) operable to adjust a flow through at least one of the first reaction chamber 12 or the second chamber 28.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of MWG-Biotech AG (DE 2 992 1606 U1) and Barstow et al. (US 5,203,368), as applied to claim 15 above, and further in view of Urdea et al. (US 4,517,338), hereafter “Urdea ‘338”.
Urdea et al. (see Figure) discloses a waste flow connection (i.e., to waste 44) at the lower end of the first reaction chamber 12 operable to provide solvent to a waste container.  Urdea et al., however, fails to disclose a solvent flow connection at the upper end of the second chamber to provide solvent through the second chamber and the first reaction chamber 12.
FIG. 1 of Urdea ‘338 is essentially the chemical synthesis device of Urdea et al.  FIG. 2 of Urdea ‘338 is a modification of the chemical synthesis device, wherein the device additionally comprises a solvent flow connection (i.e., via a line extending between a port of a three-way valve 52a to a port of a three-way valve 56a, suitable for feeding solvent supplied by line 17) at an upper end of a second chamber (i.e., a surge volume 28a) and able to provide solvent flow through the second chamber 28a and a first reaction chamber 12a; and a waste flow connection (i.e., to waste 44a) at the lower end of the first reaction chamber 12a operable to provide the rinse solvent to a waste container. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a solvent flow connection at the upper end of the second chamber in the modified chemical synthesis device of Urdea et al. because the solvent flow connection would enable a reverse flow of fluid through the second chamber and the first reaction chamber, when so desired, as taught by Urdea ‘338.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of MWG-Biotech AG (DE 2 992 1606 U1) and Barstow et al. (US 5,203,368), as applied to claim 15 above, and further in view of Harness et al. (US 5,762,881).
Barstow et al. (see FIG. 4-6) discloses that the reaction vessel installation and removal mechanism comprises a release mechanism (i.e., release mechanisms 43 respectively for reaction vessels R1-R12; e.g., a release mechanism 44 has been labeled for the reaction vessel R5 in FIG. 4) attached to the upper connector 62A; and an upper connector path in a housing of the chemical synthesis device (i.e., an opening (not labeled) in the housing through which a handle portion of the release mechanism 43,44 projects) permitting movement of the release mechanism by a user upward to disconnect the upper connector 62A from the second fitting 61A, and downward to a reaction vessel connection position where the upper connector 62A engages the second fitting 61A of the reaction chamber.  As shown in the figures, the release mechanism 43,44 comprises a handle portion that a user is able to grasp with their hand.  Barstow et al. fails to disclose that the release mechanism 43,44 comprises a “knob”.
However, the provision of knobs to facilitate the grasping and control of handles by a user’s hand would have been well-known to one of ordinary skill in the art.  For example, Harness et al. discloses a chemical synthesis device comprising a knob (i.e., a ball forming a knob, not labeled, attached to a distal end of a rod 89; see FIG. 5-6), wherein the movement of the knob by a user’s hand opens or closes of the bottom outlets of the reaction tubes 23 (see column 3, lines 36-65).
It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knob for the release mechanism in the modified chemical synthesis device of Urdea et al. because the use of knobs to facilitate the grasping and control of handles by a user’s hand would have been well-known to one of ordinary skill in the art, and one of ordinary skill in the art would have expected the reaction vessel installation and removal mechanism to perform equally well with a knob, such as taught by Harness et al., for controlling the upward and downward movement of the release mechanism by a user’s hand.
Claims 5-8, 12, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of MWG-Biotech AG (DE 2 992 1606 U1), Barstow et al. (US 5,203,368), Harness et al. (US 5,762,881), and Negrotti (US 5,624,638).
Regarding claims 5, 12, 13, 22, and 23, the same comments with respect to Urdea et al., MWG-Biotech AG, Barstow et al., and Harness et al. apply (see the rejections of claims 2, 15, and 21 above).  Additionally, Barstow et al. (see, e.g., FIG. 6) discloses that the first fitting 61B at the lower end of the reaction chamber 41 and the second fitting 61A at the upper end of the reaction chamber 41 comprise ball-shaped fittings; wherein the lower connector 62B provides sealed engagement to the first fitting 61B, and the upper connector 62A provides sealed engagement to the second fitting 61A.  Barstow et al. fails to disclose “tapered” fittings as an alternative to the ball-shaped fittings.
However, the use of tapered fittings and connectors to establish sealed fluid connections between laboratory equipment was well-known in the art, as evidenced by Negrotti.   Negrotti discloses modular laboratory components configurable for a variety of chemical applications.  For example, Negrotti discloses that a reaction chamber (see, e.g., FIG. 17) can be formed from a hollow tubular body (i.e., a reactor tube 20, see FIG. 2A) provided with end caps 22 (see FIG. 2B) and a filter adapter 28 (see FIG. 2E).  Furthermore, tapered fittings (i.e., male tapered fittings; e.g., a male tapered fitting of a male/male coupler 24, FIG. 3C) which sealingly engage with connectors (i.e., cooperating female couplers; see, e.g., FIG. 2R) can be provided at the ends of the reaction chamber to establish fluid connections between laboratory components (e.g., a male tapered fitting of a male/male stopcock 30 is shown at the upper end of a reaction chamber in FIG. 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further substitute tapered fittings for the ball-shaped fittings, and to configure the upper and lower connectors to provide sealed engagement to the tapered fittings, in the modified chemical synthesis device of Urdea et al. because the use of tapered fittings and connectors to establish sealed fluid connections between laboratory equipment would have been well-known in the art, as evidenced by Negrotti, and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Regarding claims 6, 7, and 24, Barstow et al. discloses that the reaction vessel 41 is held in place by “a specially constructed spring loaded ball and socket system” (at column 3, lines 16-38), wherein the “ball” of the ball and socket system is provided by the upper and lower end ball seats 61A,61B, and the “socket” of the ball and socket system is provided by the connectors 62A,62B which sealingly engage with the ball seats.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lower connector to be movable downward against a resilient force provided by a spring in the modified chemical synthesis device of Urdea et al. because the reaction vessel is held in place by means of a spring loaded ball and socket system, as taught by Barstow et al.  
Regarding claim 8, Barstow et al. further discloses a force application mechanism (i.e., see the mechanism (not labeled) attached between the handle of the release mechanism 43 and the top of the upper connector 62A for imparting a force against the top of the upper connector 62A to urge the upper connector 62A against the fitting 61A; best shown in FIG. 5-6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of MWG-Biotech AG (DE 2 992 1606 U1), Barstow et al. (US 5,203,368), Harness et al. (US 5,762,881), and Negrotti (US 5,624,638), as applied to claims 5 and 12 above, and further in view of Hudson et al. (US 5,147,608).
The combination of Urdea et al., MWG-Biotech, Barstow et al., Harness et al., and Negrotti fails to disclose or suggest that the hollow tubular body of the reaction vessel has an increasing cross-sectional diameter from the first end to the second end.
Hudson et al. discloses a reaction vessel (i.e., a reactor column suitable for the synthesis of proteins, such as peptides; see FIG. 7 and column 1, lines 6-11), comprising: a hollow tubular body (i.e., a “column body”); a first filter (i.e., a “frit”, on the right side as illustrated) disposed at a first end of the hollow tubular body; a removable cap (i.e., a “column cap”) attachable on a second end of the hollow tubular body (i.e., via a “snap fit”); and a second filter disposed in the cap (i.e., another “frit”, on the left side as illustrated), where an interior region (i.e., for containing a solid support; see column 1, lines 64-66) is defined between the first filter and the second filter when the cap is attached on the second end of the tubular body; and wherein the hollow tubular body has an increasing cross-sectional diameter from the first end (i.e., the right end, as illustrated) to the second end (i.e., the end for the “snap fit”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reaction vessel of Hudson et al. for the reaction vessel in the modified chemical synthesis device of Urdea et al., on the basis of suitability for the intended use thereof, because the reaction vessel was suitable for the specific application of synthesizing peptides, and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barstow et al. (US 5,203,368) in view of Harness et al. (US 5,762,881) and Negrotti (US 5,624,638).
Regarding claim 5, Barstow et al. discloses a chemical synthesis device (i.e., a peptide synthesizer 40, best shown in FIG. 4-6; see column 7, line 53, to column 8, line 6) comprising: 
a reaction vessel 41;
a lower connector (i.e., a connector 62B) configured to provide sealed engagement to a lower fitting (i.e., a bottom end ball seat 61B) of the reaction chamber;
an upper connector (i.e., a connector 62A) configured to provide sealed engagement to an upper fitting (i.e., an upper end ball seat 61A) of the reaction chamber;
a release mechanism (i.e., release mechanisms 43 respectively for reaction vessels R1-R12; e.g., a release mechanism 44 has been labeled for the reaction vessel R5 in FIG. 4) attached to the upper connector 62A; and
an upper connector path in a housing of the chemical synthesis device (i.e., an opening (not labeled) in the housing through which a handle portion of the release mechanism 43,44 projects) permitting movement of the release mechanism upward to disconnect the upper connector 62A from the upper fitting 61A, and downward to a reaction vessel connection position where the upper connector 62A engages the upper fitting 61A.  
As shown in the figures, the release mechanism 43,44 comprises a handle portion that a user is able to grasp with their hand.  Barstow et al. fails to disclose that the release mechanism 43,44 comprises a “knob”.
However, the provision of knobs to facilitate the grasping and control of handles by a user’s hand would have been well-known to one of ordinary skill in the art.  For example, Harness et al. discloses a chemical synthesis device comprising a knob (i.e., a ball forming a knob, not labeled, attached to a distal end of a rod 89; see FIG. 5-6), wherein the movement of the knob by a user’s hand opens or closes of the bottom outlets of the reaction tubes 23 (see column 3, lines 36-65).
It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knob for the release mechanism in the chemical synthesis device of Barstow et al. because the use of knobs to facilitate the grasping and control of handles by a user’s hand would have been well-known to one of ordinary skill in the art, and one of ordinary skill in the art would have expected the reaction vessel installation and removal mechanism to perform equally well with a knob, such as taught by Harness et al., for controlling the upward and downward movement of the release mechanism by a user’s hand.
In addition, Barstow et al. discloses that the lower fitting 61B and the upper fitting 61A comprise ball-shaped fittings.  Barstow et al. fails to disclose “tapered” fittings as an alternative to the ball-shaped fittings.
However, the use of tapered fittings and connectors to establish sealed fluid connections between laboratory equipment was conventional in the art, as evidenced by Negrotti.   Negrotti discloses modular laboratory components configurable for a variety of chemical applications.  For example, Negrotti discloses that a reaction chamber (see, e.g., FIG. 17) can be formed from a hollow tubular body (i.e., a reactor tube 20, see FIG. 2A) provided with end caps 22 (see FIG. 2B) and a filter adapter 28 (see FIG. 2E).  Furthermore, tapered fittings (i.e., male tapered fittings; e.g., a male tapered fitting of a male/male coupler 24, FIG. 3C) which sealingly engage with connectors (i.e., cooperating female couplers; see, e.g., FIG. 2R) can be provided at the ends of the reaction chamber to establish fluid connections between laboratory components (e.g., a male tapered fitting of a male/male stopcock 30 is shown at the upper end of a reaction chamber in FIG. 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further substitute tapered fittings for the ball-shaped fittings, and to configure the upper and lower connectors to provide sealed engagement to the tapered fittings, in the chemical synthesis device of Barstow et al. because the use of tapered fittings and connectors to establish sealed fluid connections between laboratory equipment was conventional in the art, as evidenced by Negrotti, and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Regarding claims 6 and 7, Barstow et al. discloses that the reaction vessel 41 is held in place by “a specially constructed spring loaded ball and socket system” (at column 3, lines 16-38), wherein the “ball” of the ball and socket system is provided by the upper and lower end ball seats 61A,61B, and the “socket” of the ball and socket system is provided by the connectors 62A,62B which sealingly engage with the ball seats.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lower connector to be movable downward against a resilient force provided by a spring in the modified chemical synthesis device of Barstow et al. because the reaction vessel is held in place by means of a spring loaded ball and socket system.
Regarding claim 8, Barstow et al. further discloses a force application mechanism (i.e., see the mechanism (not labeled) attached between the handle of the release mechanism 43 and the top of the upper connector 62A for imparting a force against the top of the upper connector 62A to urge the upper connector 62A against the fitting 61A; best shown in FIG. 5-6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barstow et al. (US 5,203,368) in view of Harness et al. (US 5,762,881) and Negrotti (US 5,624,638), as applied to claim 5 above, and further in view of Niina et al. (FR 2554820 A1).
The combination of Barstow et al., Harness et al., and Negrotti fails to disclose or suggest a heating element to provide heat to one or more reaction vessel holding arms.
Niina et al. discloses a chemical synthesis device (i.e., a device for the synthesis of polynucleotides; see FIG. 6 and translation) comprising a reaction vessel (i.e., a reactor 11); an upper connector at an upper end of the reaction vessel (see figure); a lower connector at a lower end of the reaction vessel (see figure); and a heating element configured to provide heat to one or more reaction vessel holding arms (i.e., heaters 39 at support elements 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heating element configured to provide heat to one or more reaction vessel holding arms in the modified chemical synthesis device of Barstow et al. because the heating element would enable the heating of the contents of the reaction vessel when necessary for conducting a given chemical synthesis reaction, as taught by Niina et al.
Response to Arguments
Applicant’s arguments filed on July 26, 2022 have been carefully considered.  Amended independent claim 15 and new independent claim 22 overcome the rejections set forth in the prior Office action.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered prior art references, detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774